387 S.C. 20 (2010)
690 S.E.2d 775
In the Matter of George A. HARPER, Respondent.
Supreme Court of South Carolina.
March 2, 2010.

ORDER
Respondent was suspended on November 4, 2009, for a period of ninety (90) days, retroactive to March 31, 2009. He has now filed an affidavit requesting reinstatement pursuant to Rule 32, of the Rules for Lawyer Disciplinary Enforcement contained in Rule 413, SCACR.
The request is granted and he is hereby reinstated to the practice of law in this state.
COSTA M. PLEICONES, ACTING CHIEF JUSTICE
  s/ Daniel E. Shearouse
  ______________________
     Clerk
TOAL, C.J., not participating.